UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-4141


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THERESA MCNEAL LANCASTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:08-cr-00035-BR-1)


Submitted:        August 25, 2009             Decided:   September 3, 2009


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry C. Su, HOWREY LLP, East Palo Alto, California, for
Appellant.     Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Theresa McNeal Lancaster pleaded guilty to armed bank

robbery, in violation of 18 U.S.C. § 2113(a), (d) (2006), bank

robbery, in violation of 18 U.S.C. § 2113(a), and aiding and

abetting     and    bank       robbery,       in    violation    of       18    U.S.C.   §§ 2,

2113(a) (2006).           The district court sentenced Lancaster to 109

months of imprisonment and Lancaster now appeals.                               Her attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     raising       two    issues       but     stating       that       there    are    no

meritorious issues for appeal.                      Lancaster was informed of her

right to file a pro se supplemental brief but did not do so.                                  We

affirm.

             In     the        Anders     brief,       counsel       questions          whether

Lancaster’s        guilty       plea    was        knowing    and     voluntary         because

Lancaster did not understand the charges to which she pleaded

guilty.      Prior        to    accepting      a     guilty   plea,        a    trial    court,

through colloquy with the defendant, must inform the defendant

of,   and    determine         that     she    understands,         the    nature       of    the

charges     to    which    the    plea    is       offered,   any     mandatory         minimum

penalty, the maximum possible penalty she faces, and the various

rights she is relinquishing by pleading guilty.                                Fed. R. Crim.

P. 11(b).         The court also must determine whether there is a

factual basis for the plea.                   Id.; United States v. DeFusco, 949

F.2d 114, 120 (4th Cir. 1991).                        The purpose of the Rule 11

                                               2
colloquy is to ensure that the plea of guilt is entered into

knowingly and voluntarily.               See United States v. Vonn, 535 U.S.

55, 58 (2002).           There is a strong presumption that a defendant’s

guilty plea is binding and voluntary if the Rule 11 hearing was

adequate.         United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir. 1995).

               Here,     the    district      court     fully    complied      with     the

requirements of Rule 11.               Furthermore, Lancaster averred at the

Rule 11 hearing that she fully understood the charges to which

she was pleading guilty.                See Blackledge v. Allison, 431 U.S.

63,    74    (1977)      (finding      that    statements       made    during     a   plea

hearing      “carry      a   strong     presumption       of    verity”).         We   have

thoroughly        reviewed     the    record      and   conclude      that    Lancaster’s

post-plea assertions that she misunderstood the charges to which

she pleaded guilty “fail to overcome the barrier of the sworn

statements made at [her] Rule 11 hearing.”                             United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

               Counsel       next    argues    that     Lancaster’s      trial    counsel

rendered ineffective assistance at sentencing.                         To prove a claim

of    ineffective        assistance     of    counsel,     a    defendant      must    show

(1) “that counsel’s performance was deficient,” and (2) “that

the         deficient         performance          prejudiced          the     defense.”

Strickland v.         Washington,       466    U.S.     668,    687     (1984).        With

respect      to    the    first      prong,    “the     defendant      must    show    that

                                              3
counsel’s      performance            fell    below     an    objective          standard      of

reasonableness.”          Id. at 688.           In addition, “[j]udicial scrutiny

of counsel’s performance must be highly deferential.”                                    Id. at

689.     Under the second prong of the test in the context of a

conviction        following       a     guilty      plea,     a    defendant        can       show

prejudice only by demonstrating “a reasonable probability that,

but for counsel’s errors, [she] would not have pleaded guilty

and would have insisted on going to trial.”                             Hill v. Lockhart,

474 U.S. 52, 59 (1985).

              This       court    may        address     a    claim        of     ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively         appears      from        the   record.             United     States      v.

Baldovinos,        434    F.3d    233,        239   (4th     Cir.       2006).          We    have

thoroughly reviewed the record and conclude that it does not

meet   the    exacting       standard         of    Baldovinos.           Accordingly,          we

decline to reach on direct appeal Lancaster’s claim that her

counsel’s         performance          at     sentencing          was     constitutionally

ineffective.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.          We therefore affirm the judgment of the district

court.       This court requires that counsel inform Lancaster, in

writing,     of    the    right       to     petition   the       Supreme       Court    of    the

United States for further review.                     If Lancaster requests that a

                                                4
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Lancaster.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid in the decisional process.



                                                                  AFFIRMED




                                    5